NO.
12-06-00365-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
 
IN RE: DONNA M.
PARRISH,       §          ORIGINAL PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            On October
23, 2006, Donna M. Parrish filed this original mandamus proceeding seeking
relief from the trial court’s order denying Parrish’s combined motion to reopen
the discovery period, continue the trial, and enter a Level 3 discovery control
plan.1  Parrish also requested that this Court enter
an emergency stay of the trial, which was denied.
            Parrish’s
attorney subsequently notified this Court that the matter proceeded to trial
and the trial court granted the motion for directed verdict filed by the real
parties in interest.  A final judgment
was signed on November 6, 2006, which rendered this proceeding moot.  Accordingly, this proceeding is dismissed
as moot.
Opinion delivered November
15, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
(PUBLISH)
 
 
 




1 The
respondent is the Honorable Dan Moore, Judge of the 173rd Judicial District
Court, Henderson County, Texas.  The real
parties in interest are East Texas Medical Center Athens and East Texas Medical
Center Regional Healthcare System.